In re Regents, Louisiana Board of; World Prayer Tabernacle d/b/a Chalmette Christian Academy; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of St. Bernard, 34th Judicial District Court Div. B, No. 104-284; to the Court of Appeal, Fourth Circuit, No. 2005-C-1427.
Granted. In our action in 06-CC-0488, rendered this day, we found relator was entitled to an appeal of the certification judgment. Where there is an adequate remedy by appeal, there normally is no need for the courts to exercise supervisory jurisdiction. Douglass v. Alton Ochsner Medical Found., 96-2825 (La.6/13/97), 695 So.2d 953. Accordingly, the judgment of the court of appeal on relator’s application for supervisory writs is vacated and set aside.